696 N.W.2d 711 (2005)
WOLTERS REALTY, LTD.
v.
SAUGATUCK TP.
No. 127022.
Supreme Court of Michigan.
May 27, 2005.
SC: 127022, COA: 247228.
On order of the Court, the application for leave to appeal the August 3, 2004 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals and direct it to reconsider its opinion in light of the misstatement in its opinion that "it is undisputed that plaintiff never *712 sought a variance from defendants," when in fact the record reflects that plaintiff requested a variance, but defendant zoning board of appeals deemed plaintiff's variance request moot because of its denial of plaintiff's special approval use application.
We do not retain jurisdiction.